Day, J.
It must be conceded that the circumstances attending the conveyance from defendant to his son-in-law, Nichols!, are consistent with a fraudulent intent, and that they do tend to create a suspicion that fraud was intended by the grantor. At the same time it cannot be denied that they may be consistent with honesty of purpose. When such is the case fraud will never be imputed. Lyman v. Cessford, 15 Iowa, 229; Schofield & Co. v. Blind, 33 Iowa, 175. The burden of proof is upon the plaintiff, and he must make the fact of fraud satisfactorily to appear. Both the defendant and his son-in-law' positively deny.the fraud, and testify that the conveyance was bona fide, and for a valuable consideration.
The evidence quite well satisfies us that the conveyance was not voluntary, but that it was supported by a sufficient consideration. This being the case, a fraudulent intent upon the part of both grantor and grantee must be shown. The evidence, it seems to us, is clearly insufficient to fix upon the purchaser Nichols a fraudulent purpose.
The case involves merely a question of fact, and a review of the testimony would- be unprofitable, as it never can be valuable as a precedent. .
We are of opinion that the petition was properly dismissed.
Affirmed.